DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the RCE filed on 12/3/21.    
Claim(s) 1-20 is/are presented for examination.

Interview Summary

Initiated the interview with the Applicant’s Representative, Thomas Ham (Reg. No. 43,654), on 1/26/22 to incorporated portion of the Detail Description (paragraph 48) into the independent claim(s) to move the case forward, was not successful.

Claim Objections
Claim(s) 1-20 is/are unclear to the examiner; what does it mean by stating “wherein the components are located in different cloud computing environments of the multi-cloud system”?  The Examiner not entirely sure what are included in the “component” and what are the “different cloud computing environment” means?  Does “different cloud computing zone” count?  Please clarify
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaelis, U.S. Patent/Pub. No. 2016/0072693 A1 in view of Chang, U.S. Patent/Pub. No. 2017/0097841 A1, and further in view of Strohmenger, U.S. Pub. No. 2016/0274552 A1.
As to claim 1, Michaelis teaches a computer-implemented method for performing diagnostics in a multi-cloud system, the method comprising: 
triggering a diagnostic workflow (Michaelis, page 4, paragraph 84; i.e., [0084] The diagnostic tool 120 may also be configured to initiate an overall diagnostic process) in a first cloud computing environment of the multi-cloud system (Michaelis, page 1, paragraph 6; i.e., [0006] Needless to say, there is a need to simplify the evaluation and diagnostics of cloud-based communication systems) in response to an event (Michaelis, page 6, paragraph 102; i.e., [0102] the diagnostic process may be automatically initiated in response to the expiration of a timer (e.g., due to a routine diagnostic process being desired), the occurrence of a predetermined event, or any other event that can automatically trigger the initiation of the diagnostic process) in the multi-cloud system; 
executing the diagnostic workflow in the first cloud computing environment, wherein executing the diagnostic workflow in the first cloud computing environment comprises: 
identifying a plurality of components in the multi-cloud system that are affected by the event (Michaelis, page 1, paragraph 3; page 6, paragraph 102; i.e.,  [0003], a problem with their communication system and because some of the components are local and other components are hosted in the cloud; [0102] the diagnostic process may be automatically initiated in response to the expiration of a timer (e.g., due to a routine diagnostic process being desired), the occurrence of a predetermined event, or any other event that can automatically trigger the initiation of the diagnostic process); 
to run at least one probe of the obtained probes to generate a diagnostic result of the component (Michaelis, figure 5; page 6, paragraph 98-99; i.e., [0098] The diagnostic tool 144 may include a reporting tool 320 that is used to generate and provide a diagnostic report on behalf of the diagnostic tool 144 to a user and/or a system administrator. The diagnostic tool 144 may also include a test packet table 324 or some other data structure that enables the diagnostic tool 144 to have a priori knowledge (e.g., knowledge prior to the initiation of a diagnostics process); [0099] a reporting tool 320 and/or test packet table 324. The reporting tool 320 may generate one or more diagnostic reports that identify a source of a failure during a communication session ( e.g., participants to a communication session, a system administrator, an administrator of a particular component involved in the client-server relationship, etc.); 
to run at least one probe of the obtained probes to generate another diagnostic result of the another component (Michaelis, figure 5; page 6, paragraph 98-99; i.e., [0098] The diagnostic tool 144 may include a reporting tool 320 that is used to generate and provide a diagnostic report on behalf of the diagnostic tool 144 to a user and/or a system administrator. The diagnostic tool 144 may also include a test packet table 324 or some other data structure that enables the diagnostic tool 144 to have a priori knowledge (e.g., knowledge prior to the initiation of a diagnostics process); [0099] a reporting tool 320 and/or test packet table 324. The reporting tool 320 may generate one or more diagnostic reports that identify a source of a failure during a communication session ( e.g., participants to a communication session, a system administrator, an administrator of a particular component involved in the client-server relationship, etc.); and 
generating a diagnostic report based on the diagnostic result of each component of the identified components and generating the diagnostic report based on the correlated diagnostic results (Michaelis, figure 5; page 6, paragraph 98-99; i.e., [0098] The diagnostic tool 144 may include a reporting tool 320 that is used to generate and provide a diagnostic report on behalf of the diagnostic tool 144 to a user and/or a system administrator. The diagnostic tool 144 may also include a test packet table 324 or some other data structure that enables the diagnostic tool 144 to have a priori knowledge (e.g., knowledge prior to the initiation of a diagnostics process); [0099] a reporting tool 320 and/or test packet table 324. The reporting tool 320 may generate one or more diagnostic reports that identify a source of a failure during a communication session ( e.g., participants to a communication session, a system administrator, an administrator of a particular component involved in the client-server relationship, etc.)).  
But Michaelis failed to teach the claim limitation wherein the components are located in different cloud computing environments of the multi-cloud system; obtaining a plurality of probes for the identified components, wherein at least one of the probes is a software program that can be inserted in or adjacent to a particular identified component of the identified components to indicate a potential problem in network connection; when a component of the identified components is determined to be local to the first cloud computing environment of the multi-cloud system, starting a sub-flow of the diagnostic workflow in the first cloud computing environment of the multi-cloud system; when another component of the identified components is determined to be remote to the first cloud computing environment in a second first cloud computing environment of the multi-cloud system, starting another sub-flow of the diagnostic workflow in the second cloud computing environment of the multi-cloud system; correlating a plurality of diagnostic results from the different cloud computing environments of the multi-cloud system.
However, Chang teaches the limitation wherein the components are located in different cloud computing environments of the multi-cloud system (Chang, figure 2 & 6; page 4, paragraph 33-36; page 7, paragraph 50-51; i.e., [0033] a public cloud performance evaluation system 200 that can be utilized in an example embodiment. The public cloud performance evaluation system 200 can operate within a hybrid cloud environment that includes a private cloud 202 connected to public clouds; [0035] The private cloud agent 210 can be configured as a VM or a network appliance that can be used to establish a tunnel endpoint for the secure tunnels 208a and 208b from the private cloud 202. The private cloud agent 210 can also be used for instantiating the public cloud evaluation agents 212a and 212b in the public clouds 204a and 204b. In the public cloud performance evaluation system 200, the private cloud agent 210 can capture network performance measurements between the private cloud 202 and the public clouds; [0051] In an example embodiment, the first VM/public cloud evaluation agent can create a plurality ofVMs in the public cloud using the configuration information, and distribute the performance evaluation software to the plurality of VMs 604. As discussed, the configuration information can also include a specified number of vCPUs or GPUs, a specified processing speed of the vCPU/GPUs, a specified size of memory or storage, a specified type of memory or storage, a specified operating system {according to the Detail Description of the definition of “component” in paragraph 29}); obtaining a plurality of probes for the identified components, wherein at least one of the probes is a software program that can be inserted in or adjacent to a particular identified component of the identified components to indicate a potential problem in network connection (Chang, figure 2 & 6; page 4, paragraph 33-36; page 7, paragraph 52; i.e., [0033] a public cloud performance evaluation system 200 that can be utilized in an example embodiment. The public cloud performance evaluation system 200 can operate within a hybrid cloud environment that includes a private cloud 202 connected to public clouds; [0035] The private cloud agent 210 can be configured as a VM or a network appliance that can be used to establish a tunnel endpoint for the secure tunnels 208a and 208b from the private cloud 202. The private cloud agent 210 can also be used for instantiating the public cloud evaluation agents 212a and 212b in the public clouds 204a and 204b. In the public cloud performance evaluation system 200, the private cloud agent 210 can capture network performance measurements between the private cloud 202 and the public clouds; [0052] network traffic can be exchanged between the private cloud agent and the first VM/public cloud evaluation agent to determine performance measures, such as network bandwidth, throughput, latency, jitter, and error rate); correlating a plurality of diagnostic results from the different cloud computing environments of the multi-cloud system . (Chang, figure 2 & 6; page 4, paragraph 33-36; page 7, paragraph 52; i.e., [0033] a public cloud performance evaluation system 200 that can be utilized in an example embodiment. The public cloud performance evaluation system 200 can operate within a hybrid cloud environment that includes a private cloud 202 connected to public clouds; [0035] The private cloud agent 210 can be configured as a VM or a network appliance that can be used to establish a tunnel endpoint for the secure tunnels 208a and 208b from the private cloud 202. The private cloud agent 210 can also be used for instantiating the public cloud evaluation agents 212a and 212b in the public clouds 204a and 204b. In the public cloud performance evaluation system 200, the private cloud agent 210 can capture network performance measurements between the private cloud 202 and the public clouds; [0052] network traffic can be exchanged between the private cloud agent and the first VM/public cloud evaluation agent to determine performance measures, such as network bandwidth, throughput, latency, jitter, and error rate).	
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Michaelis to substitute cloud evaluation agent from Chang for diagnostic tool from Michaelis to eliminating the need to build for peak capacity within their own data centers (Chang, page 1, paragraph 2).
However, Strohmenger teaches the limitation wherein when a component of the identified components is determined to be local to the first cloud computing environment of the multi-cloud system, starting a sub-flow of the diagnostic workflow in the first cloud computing environment of the multi-cloud system (Strohmenger, page 9, paragraph 70-71; i.e., [0070] the analytics component 324 can reside locally with an industrial automation system 306; [0071] When residing on the cloud platform 304, the analytics component 324 (e.g., a cloud-based analytics engine)); when another component of the identified components is determined to be remote to the first cloud computing environment in a second first cloud computing environment of the multi-cloud system, starting another sub-flow of the diagnostic workflow in the second cloud computing environment of the multi-cloud system (Strohmenger, page 9, paragraph 71; i.e., [0071] The analytics component 324 can monitor (e.g., remotely monitor) operations of the industrial automation system(s) 306. The analytics component 324 can comprise or be associated with the collection component 308 (e.g., cloud-based collection component) that can collect or obtain data (e.g., industrial-automation-system-related data) from the industrial automation system(s) 306 and/or other data sources (e.g., extrinsic data sources 310).
analytic component from Strohmenger for diagnostic tool from Michaelis to enable the cloud-based industrial controller to monitor and analyze the collected information other components (e.g., network component) of the industrial automation system(s) or extrinsic data sources (Strohmenger, page 1, paragraph 6). 
As to claim 2, Michaelis-Chang-Strohmenger teaches the method as recited in claim 1.  But Michaelis-Chang failed to teach the claim limitation wherein the sub-flow of the diagnostic workflow in the first cloud computing environment of the multi-cloud system is executed by a first cloud management module in the first cloud computing environment and wherein the another sub-flow of the diagnostic workflow in the second cloud computing environment of the multi-cloud system is executed by a second cloud management module in the second cloud computing environment, the first and second cloud management modules being configured to abstract computing resources of the first and second cloud computing environments and present the computing resources as one continuous cloud.  
However, Strohmenger teaches the limitation wherein the sub-flow of the diagnostic workflow in the first cloud computing environment of the multi-cloud system is executed by a first cloud management module in the first cloud computing environment and wherein the another sub-flow of the diagnostic workflow in the second cloud computing environment of the multi-cloud system is executed by a second cloud management module in the second cloud computing environment, the first and second cloud management modules being configured to abstract computing resources of the first and second cloud computing environments and present the computing resources as one continuous cloud (Strohmenger, page 9, paragraph 70-71; i.e., [0070] the analytics component 324 can reside locally with an industrial automation system 306; [0071] When residing on the cloud platform 304, the analytics component 324 (e.g., a cloud-based analytics engine).  The analytics component 324 can monitor (e.g., remotely monitor) operations of the industrial automation system(s) 306. The analytics component 324 can comprise or be associated with the collection component 308 (e.g., cloud-based collection component) that can collect or obtain data (e.g., industrial-automation-system-related data) from the industrial automation system(s) 306 and/or other data sources (e.g., extrinsic data sources 310)).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Michaelis to substitute analytic component from Strohmenger for diagnostic tool from Michaelis to enable the cloud-based industrial controller to monitor and analyze the collected information other components (e.g., network component) of the industrial automation system(s) or extrinsic data sources (Strohmenger, page 1, paragraph 6).
As to claim 3, Michaelis-Chang-Strohmenger teaches the method as recited in claim 2,  wherein the event in the multi-cloud system is a deployment or planned deployment of a virtual appliance in the multi-cloud system and wherein the at least one probe is a local area network (LAN) Transmission Control Protocol (TCP) probe, a LAN User Datagram Protocol (UDP) probe or a duplicate Internet Protocol (IP) detection probe (Michaelis, page 1, paragraph 5; i.e., [0005] Transmission Control Protocol (TCP) mechanisms. Other types, such as those associated with voice transmissions, are typically transmitted via User Datagram Protocol (UDP) mechanisms).  
As to claim 4, Michaelis-Chang-Strohmenger teaches the method as recited in claim 1, further comprising performing a remedy action in the multi-cloud system based on the diagnostic report (Michaelis, page 2, paragraph 35-36; i.e., [0035] the diagnostic tool would provide advice and recommended solutions if certain applications are determined to be unusable; [0036] the diagnostic tool to (e.g., automatically) send a diagnostic report and repair request).  
As to claim 5, Michaelis-Chang-Strohmenger teaches the method as recited in claim 1, wherein the event in the multi-cloud system is a deployment failure of virtual appliances in the multi-cloud system and wherein the at least one probe is a local area network (LAN) Transmission Control Protocol (TCP) probe, a LAN User Datagram Protocol (UDP) probe or a virtual machine guest operations application programming interface (API) upload dummy file probe (Michaelis, page 1, paragraph 5; i.e., [0005] Transmission Control Protocol (TCP) mechanisms. Other types, such as those associated with voice transmissions, are typically transmitted via User Datagram Protocol (UDP) mechanisms).  
As to claim 6, Michaelis-Chang-Strohmenger teaches the method as recited in claim 1, wherein the at least one probe comprises one of a local area network (LAN) Transmission Control Protocol (TCP) probe, a LAN User Datagram Protocol (UDP) probe, a wide area network (WAN) trace probe, a virtual machine guest operation probe, and an interface counter probe (Michaelis, page 1, paragraph 5; i.e., [0005] Transmission Control Protocol (TCP) mechanisms. Other types, such as those associated with voice transmissions, are typically transmitted via User Datagram Protocol (UDP) mechanisms).  

Claim(s) 8, 11-13 & 15, 18-20 is/are directed to method and non-transitory computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 1, 4-6.  Therefore, claim(s) 8, 11-13 & 15, 18-20 is/are also rejected for similar reasons set forth in claim(s) 1, 4-6.
Claim(s) 9-10 and 16-17 is/are directed to a method and non-transitory computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 2-3.  Therefore, claim(s) 9-10 & 16-17 is/are also rejected for similar reasons set forth in claim(s) 2-3.


Claim(s) 7 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaelis, U.S. Patent/Pub. No. 2016/0072693 A1 in view of Chang, U.S. Patent/Pub. No. 2017/0097841 A1, and Strohmenger, U.S. Pub. No. 2016/0274552 A1, and in view of Serebro, U.S. Patent/Pub. No. 2017/0064021 A1.
As to claim 7, Michaelis-Chang-Strohmenger teaches the method as recited in claim 1.  But Michaelis-Chang-Strohmenger failed to teach the claim limitation wherein further comprising periodically triggering a second diagnostic workflow in the multi-cloud system.
However, Serebro teaches the limitation wherein periodically triggering a second diagnostic workflow in the multi-cloud system (Serebro, page 1, paragraph [0012] the probes and/or monitoring agents installed on the compute nodes in the cloud computing environment. In some examples, from time to time (e.g., periodically, a periodically, etc.), the probe manager communicates with the probes installed on the compute nodes to trigger the probes).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Michaelis-Chang-Strohmenger to substitute probes and monitoring agents from Serebro for identified components from Michaelis-Chang-Strohmenger to enable developers to build, deploy and manage the lifecycle of the other type of networked application at a greater scale and faster pace (Serebro, page 1, paragraph 2).

Claim(s) 14 is/are directed to a non-transitory computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 7.  Therefore, claim(s) 14 is/are also rejected for similar reasons set forth in claim(s) 7.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 has/have been considered but are moot in view of the new ground(s) of rejection.  Applicant’s arguments include the failure of previously applied art to expressly disclose “wherein at least one of the probes is a software program that can be inserted in or adjacent to a particular identified component of the identified components to indicate a potential problem in network connection” (see Applicant’s response, 12/3/21, page 12-13).  It is evident from the detailed mappings found in the above rejection(s) that Chang disclosed this functionality (see Chang, figure 2 & 6; page 4, paragraph 33-36; page 7, paragraph 52).  Further, it is wherein at least one of the probes is a software program that can be inserted in or adjacent to a particular identified component of the identified components to indicate a potential problem in network connection” was widely implemented in the networking art.  Thus, Applicant’s arguments drawn toward distinction of the claimed invention and the prior art teachings on this point are not considered persuasive.

Listing of Relevant Arts
Thomas, U.S. Patent/Pub. No. WO 2018005744 A1 discloses cloud infrastructure components.
Lawson, U.S. Patent/Pub. No. US 20130212129 A1 discloses data analysis and cloud-based virtual machines.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THUONG NGUYEN/Primary Examiner, Art Unit 2449